—Appeal by the de*526fendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered July 5, 1995, convicting him of burglary in the first degree, assault in the second degree, criminal possession of a weapon in the fourth degree, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the Supreme Court conducted a proper inquiry as to defense counsel’s claimed conflict of interest (see, People v Gomberg, 38 NY2d 307, 314; People v Hunt, 227 AD2d 568).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur.